Case below, 711 F.3d 1341.On petition for writ of certiorari to the United States Court of Appeals for the Federal Circuit. Petition for writ of certiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Federal Circuit for further consideration in light of Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. ----, 134 S.Ct. 1749, 188 L.E.2d 816 (2014) and Highmark Inc. v. Allcare Health Management System, Inc., 572 U.S. ----, 134 S.Ct. 1744, 188 L.E.2d 829 (2014).